PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/735,408
Filing Date: 11 Dec 2017
Appellant(s): Henkel AG & Co. KGaA



__________________
Walter C. Pledger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on March 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

It is noted that the set of claims attached to the Appeal Brief includes claims 14-16 and 19-20, which were previously withdrawn from consideration and were not addressed in the final Office action mailed on August 6, 2021. 

The following ground(s) of rejection are applicable to the appealed claims.

1.  Claims 1-3, 8, 11-13, 17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814.
The rejection is adequately set forth on pages 2-9 of an Office action mailed on August 6, 2021, on pages 3-10 of an Office action mailed on March 3, 2021 and is incorporated here by reference.

2. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, in further view of 
Markle (US 4,753,534).
The rejection adequately set forth page 9 of an Office action mailed on August 6, 2021, on pages 10-12 of an Office action mailed on March 3, 2021 and is incorporated here by reference.

3.  Claims 1-3, 8, 11-13, 17-18, 21-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 of a copending application 15/740,609 (published US 2018/0194037, claims 1-11 of now issued as US 11,034,059) in view of Imaizumi et al (US 5,902,042), Cheng (US 5,098,267) and Markle (US 4,753,534).
The rejection is adequately set forth on pages 13-20 of an Office action mailed on March 3, 2021, on pages 10-14 of an Office action mailed on August 6, 2021 and is incorporated here by reference.


1. The rejection of claims 1-3, 8, 11-13, 17, 21-23 under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814 is reinstated below for convenience.

1-1. Imaizumi et al discloses a mixing device comprising (Fig. 1): a casing having a conical interior surface (2a) (which also corresponds to a mixing chamber of claims 22 and 23) and a discharge outlet (2b) (also corresponding to discharge opening of claims 1, 22-23), a rotor that rotates at its center on the axis of the cone (corresponding to agitator of claims 1, 22-23), a pressure-transport device; and two feed inlets: one –for the curable liquid and the other - for the curing agent (Abstract, col. 5, lines 52-66; col. 4, lines 56-67, Fig. 2),
wherein a blowing agent is used as a foaming component in the curable liquid or the curing agent (col. 6, lines 30-36),
wherein the mixing device further comprises gap-adjustment device capable of altering width of the gap along the axial direction by movement of the rotor along the central axis, thereby controlling the internal pressure of the mixer (col. 3, lines 15-25). The sensors are provided that measure the mixed liquid product for pressure, and the rotor/casing gap is adjusted by axially displacing the rotor or the casing or both (col. 3, lines 26-31; col. 4, lines 40-44). The gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 40-45).

1-2.  Thus, the axially moveable and rotatable rotor of Imaizumi et al appears to correspond to “adjusting member arranged displaceably relative to the discharge opening” as claimed in instant claim 1, and specifically the rotating agitator of Imaizumi et al appears to correspond to rotating agitator of instant claims 1, 22-23. The rotor is axially displaced by the gap-adjusting device in order to alter the gap between the rotor and the casing (col. 4, lines 40-42), and thereby appears to be biased in the direction of discharge opening by said gap-adjusting device as cited in instant claim 1.

1-3.  The gap-adjustment device comprising a linear displacement cylinder and a controller of Imaizumi et al appears to correspond to “a force storage member” as claimed in instant claim 1.  It is further noted that the claimed “force storage member” is cited in instant specification as comprising a spring or hydraulic piston-cylinder unit as well (p. 4, lines 7-15 of instant specification), and the pressure is adjusted directly in the case of the hydraulic piston-cylinder unit (p. 4, lines 13-14 of instant specification). Therefore, by using the combination of the displacement cylinder and the controller in the mixer of Imaizumi et al the pressure in the mixer would be adjusted similarly to the pressure adjustment used in instant invention; the controller biased to the linear-displacement cylinder of Imaizumi et al appears to correspond to the adjusting device as well. Since the process of  Imaizumi et al is a continuous process of mixing (col. 7, lines 22-42), and pressure is constantly determined by the sensors and adjusted by linear-displacement cylinder and a controller, therefore, the adjusting device in the device Imaizumi et al appears to act at least partially continuously, i.e. steplessly. Further, it would have been obvious to a one of ordinary skill in the art to choose the adjusting device that is operatable and adjustable either in steps or continuously, i.e. steplessly, depending on the specific desired operating conditions, especially since there are only two options for such adjustment to take place either in steps or without steps (as to instant claim 17).

1-4.  The combination of axially moveable rotor/agitator with gap-adjustment device capable of controlling the pressure within the mixer of Imaizumi et al appears to correspond to “pressure holding device” of instant claim 1.

1-5.  Since the sensors are provided to measure the mixed liquid product for pressure in real time, and the rotor/casing gap is adjusted by axially displacing the rotor, the values of the pressure are maintained by the sensors in the prescribed ranges (col. 3, lines 26-32, as to instant claim 2).

1-6. The discharge outlet (2b) comprises an aperture (Fig. 1 and 3, as to instant claim 3).

1-7. The gap between the rotor and the casing is adjustable (col. 3, lines 29-31).

1-8.  It is further noted that instant specification does not provide a specific definition of the term “biased” with respect to “the adjusting member being biased in a direction of the discharge opening by a force storage member”.
However, “biasing” in mechanical engineering, as shown below, means applying a mechanical force to a device to establish a reference level to operate the device.


    PNG
    media_image2.png
    184
    675
    media_image2.png
    Greyscale

Therefore, the term “adjusting member is biased in a direction of the discharge opening by a force storage member” of instant claim 1, appears to mean that a force is applied to said adjusting member to establish “the reference level to operate”, i.e. to control and adjust the size of the discharge opening, wherein such force is provided by said force storage member in the direction of said discharge opening. 
On the other hand, since the rotor in the mixing device of Imaizumi et al is axially moveable to control the rotor/casing gap and such movement is forced and controlled by the linear-displacement cylinder, therefore, in the mixing device of Imaizumi et al a force appears to be applied to the rotor (i.e. “adjusting member”) by   said linear-displacement cylinder (i.e. by “force storage member”) in the axial direction to control the rotor/casing gap (i.e. “in a direction of the discharge opening”) as well.

1-9. As to instant claim 8, the gap-adjustment device comprises a linear-displacement cylinder and a controller (col. 4, lines 4, lines 42-44). Thus, the controller appears to be used to control the control the position of said displacement cylinder.

1-10. As to instant claim 13, the mixing device discloses the rotor and further comprises axial seal in the region of the rotor (col. 4, lines 18-21, fig.1).

1-11.  As to instant claims 22-23, the pressure of the liquids is controlled; when such pressure of the liquids has trended upward, the control can be exercised by displacing the rotating rotor as so to widen the rotor/casing gap (col. 5, lines 5-12). 
The gap between the rotor and the casing is adjustable (col. 3, lines 29-31). Since the gap is cited as being widened, therefore, in order to widen said gap, the rotor should intrinsically and necessarily be displaced away from the gap.
Thus, the rising pressure from the liquids determines the width of the rotor/casing gap and thereby of discharge outlet, and thus the increased pressure of the liquids appears to correspond at least partially to the “force” that would lead to “displacing” the rotor away from the gap and thus widen the gap. Thus, the pressure of the mixed liquids appears to determine the size of the rotor/casing gap. Further, since the gap-adjusting device, such as linear-displacement cylinder, axially displaces the rotor in order to alter the gap along the axial direction between the rotor and the casing, therefore, the gap-adjusting device along with the increased pressure/”force” of the  liquids appear to control the width of the rotor/casing gap by moving the rotor away from the gap.

1-12. Though Imaizumi et al discloses the linear displacement cylinder, but does not  recite said cylinder as the “force storage member”, does not specify said force storage member being in the form of a spring, does not recite the rotor being displaced by a force of the liquid mix and further does not recite the mixing device having an elongated configuration,
Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1, as to instant claim 21),
wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward (as to instant claims 22-23) against the force exerted by spring 18 (as to instant claim 21); and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).

    PNG
    media_image3.png
    186
    680
    media_image3.png
    Greyscale

1-13. Thus, Cheng explicitly teaches the use of a spring as the force storage means that moves the plunger/agitator back and forth depending on the pressure inside the mixing apparatus.

1-14. Since not only linear displacement cylinders, but springs are taught in the art as being used as force storage means to move agitator/rotor back and forth inside the mixing device depending on the pressure inside the mixer, as shown by Cheng, therefore, based on the combined teachings of Cheng and Imaizumi et al, it would have been obvious to a one of ordinary skill in the art to modify, or obvious to try to modify the mixing apparatus of Imaizumi et al by using the spring as the force storage means that alters the width of the gap by movement of the rotor along the central axis as well, since it would have been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

1-15. Imaizumi et al does not explicitly recite the foaming/blowing agent being a gas; the discharge opening being displaceable; the mixing device having elongated configuration with feeding openings located at different axial positions and the discharge opening being connected to a nozzle.

1-16. However, GB 986,814 discloses a mixing device for mixing liquid components under a pressure to form highly cellulated foams (col. 1, lines 11-20) comprising a cylindrical apparatus having conical bottom (p. 2, col. 4, lines 80-85, Fig. 1, as to instant claim 11) comprising inlets for liquid reactants wherein the liquid catalyst is mixed with a blowing agent such as carbon dioxide or propane gas (p. 3, col. 5, lines 20-55; p. 1, lines 66-67, as to instant claim 1), wherein the inlet for the gas and catalyst is spaced substantially below the inlet for the liquid resin (p. 3, col. 5, lines 56-65; p. 3, col. 6, lines 85-90, as to instant claim 11);
wherein during the mixing step the blowing agent is absorbed in the mixture at relatively high pressure and agitation is conducted under a pressure sufficient to maintain the blowing agent in the solution without bubble formation (p. 2, lines 35-43, as to instant claim 1);
wherein following the agitation step, the mixture is ejected into a pressure reduction zone for foaming (p. 2, lines 44-50).
The mixing device includes variety of seals about a shaft (p. 3, lines 98-120; p. 4, lines 25-31, as to instant claim 13).
The mixing device further comprises an agitator (p. 4, lines 63-65) and an outlet orifice designed to maintain a back pressure in the mixing device substantially above the foaming pressure (p. 5, lines 6-20, 40-41), wherein the outlet orifice comprises multiple of axially moveable flanges, by means of which the back pressure in the mixing device can be varied and adjusted (p. 5, lines 66-95, Fig. 2, p. 7, lines 26-40, 46-50, 95-100). The size of the orifice is controlled in response to changes of pressure in the mixer (p. 8, lines 95-100). Further, a helically coiled spring is placed at the discharge outlet to regulate the pressure inside the mixer (p. 8, lines 115-128).
The outlet orifice is further connected to multiple of nozzles for proper discharge of the foamable mixture (p. 6, lines 80-90, as to instant claim 12).

1-17.  Thus, both Imaizumi et al and GB 986,814 are related to mixing devices for mixing components of a foamable composition, wherein the pressure inside the mixing device is maintained above the foaming pressure to prevent premature foaming, and thereby belong to the same field of endeavor, wherein GB 986,814 specifically teaches the addition of carbon dioxide or propane gases as blowing agents, the use of moveable outlet orifices to further control pressure inside the mixer, the use of nozzles attached to the outlet orifice to ensure proper distribution of the foamable composition, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of GB 986,814 and Imaizumi et al and to use, or obvious to try to use the carbon dioxide or propane as blowing agents, and to use or obvious to try to use the movable outlet orifices and/or coiled spring which allow to change and control pressure in the mixer, as the outlet/discharge apparatus in the mixer of Imaizumi et al, so to further properly control the pressure inside the mixer and prevent the premature foaming of the mixture, as well, since it would be obvious to choose material based on its suitability. 

1-18.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

NEW GROUNDS OF REJECTION
There are no new grounds of rejections.

(2) Response to Argument
(2)-I  With respect to Appellants arguments regarding the rejection of claims 1-3, 8, 11-13, 17, 21-23 rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, it is noted that:
      (2)-I-a) instant specification does not provide any specific definition of the term “biased” in the limitation of “adjusting member is biased in a direction of the discharge opening by a force storage member”.
The definition of the term “biased”, as used in mechanical engineering, means applying a mechanical force to a device to establish a reference level to operate the device.
Therefore, the term “adjusting member is biased in a direction of the discharge opening by a force storage member” of instant claim 1, appears to mean that a force is applied to said adjusting member to establish “the reference level to operate”, i.e. to control and adjust the size of the discharge opening, wherein such force is provided by said force storage member in the direction of said discharge opening. The “reference level to operate” does not necessarily mean the minimum force, but rather “pre-set” or “pre-determined” level.
In other words the term “adjusting member is biased in a direction of the discharge opening by a force storage member” appears to mean that the adjusting member is “movable” in a direction of the discharge opening by a force storage member depending on “the reference level to operate”, i.e. pre-set or pre-determined conditions to operate.
On the other hand, since the rotor in the mixing device of Imaizumi et al is axially moveable to control the rotor/casing gap and such movement is forced and controlled by the linear-displacement cylinder, therefore, in the mixing device of Imaizumi et al a force appears to be applied (i.e. “biasing”) to the rotor (i.e. “adjusting member”) by   said linear-displacement cylinder (i.e. by “force storage member”) in the axial direction to control the rotor/casing gap (i.e. “in a direction of the discharge opening”) as well.
It is not clear why the axially moveable rotor which controls the gap width (or “discharge opening”) would not be biased in the direction of discharge opening by said linear-displacement cylinder, as argued by Appellant. In column 5, lines 7-12 Imaizumi et al cites that “… when the pressure of the mixed liquid has trended upward, control can be exercised by displacing the rotating axle of the rotor to widen the rotor/casing gap”. That is, depending on the pressure of the mixed liquid, the rotating axle/adjusting member movement is controlled by the linear-displacement cylinder/force storage member to provide a pre-determined/desired width of the gap/discharge opening.

    (2)-I-b) Figure 1 of Imaizumi et al clearly shows the rotor 3 being movable along the axis Z towards/backwards from the discharge opening to control the width of the opening/gap (see double headed arrow shown in the middle of the rotor 3).

   (2)-I-c) Though Imaizumi et al does not explicitly recite the linear-displacement cylinder as the “force storage member”, does not cite the “force storage member” being a spring (as disclosed and claimed in instant invention) and does not recite the rotor being displaced by a force of the liquid mix, the secondary reference of Cheng was applied for the teachings of that.
Thus, Cheng discloses a mixing device for mixing a resin with a fluid foaming agent, comprising: an elongated barrel 10, a cylindrical plunger 12 for continuous rotation within the barrel (col. 2, lines 65-68; Fig. 1), a mixing section with grooves, and further a spring 18 (Fig. 1),
wherein the pressure developed by the mixed material produces a force which causes plunger 12 to move rearward against the force exerted by spring 18 (as to instant claims 21-23); and further spring 18 urges plunger 12 forward, depending on the pressure inside the mixer (col. 4, lines 62-col. 5, lines 3).
It is noted that Figure 1 of Cheng is substantially similar to Figure 1a of instant specification.

    (2)-I-d) It is not clear why the use of spring instead of linear-displacement cylinder in the mixing device of Imaizumi et al would allow for “far less precise control”, as argued by Appellant, as the pressure/tension/precision of the spring can be properly adjusted and controlled as well. No substantial evidence has been provided that the use of spring in the mixing device of Imaizumi et al would provide “far less precise control” of the process.

     (2)-I-f) In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

    (2)-I-g) The above rejections are based on based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(2)-II With respect to Appellants arguments regarding the rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Imaizumi et al (US 5,902,042) in view of Cheng (US 5,098,267) and  GB 986,814, in further view of Markle (US 4,753,534),
the discussion set forth in section (2)-I above is incorporated here by reference.

(2)-III With respect to Appellants arguments regarding the rejection of  Claims 1-3, 8, 11-13, 17-18, 21-23 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 of a copending application 15/740,609 (published US 2018/0194037, claims 1-11 of now issued as US 11,034,059) in view of Imaizumi et al (US 5,902,042), Cheng (US 5,098,267) and  Markle (US 4,753,534), 
the discussion set forth in section (2)-I above is incorporated here by reference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.